 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSEPH ANTHONY STAFFORD,                             Case No. 2:16-cv-01403-JAM-DMC
12
                                           Plaintiff, ORDER
13
                     v.
14

15   DOSS, et al.,
16                                       Defendant.
17

18        On October 2, 2019, counsel for Defendants requested that she be allowed to appear

19   telephonically at the scheduling conference set for October 9, 2019. Good cause having been

20   shown, the request is granted. The court sua sponte permits telephonic appearance from plaintiff,

21   who is proceeding pro se and lives in Santa Rosa, CA. The parties may arrange telephonic

22   appearances through CourtCall.

23

24   Dated: October 3, 2019
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
                                                                 [Proposed] Order (2:16-cv-01403-JAM-DMC)
